Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“the processing resource to: store data to the memory resource when a sleep state instruction is determined; determine a release time for the data; and release the data during the sleep state at the release time for the data” (claim 1);
“A controller, comprising instructions to:  18determine when a sleep state is initiated for a computing device; extract data from a number of applications prior to the sleep state activation; store the extracted data to a cache memory resource coupled to the controller; determine a release time and instructions for the extracted data; and execute the instructions for the extracted data during the sleep state at the release time for the extracted data” (claim 8); and
“a controller coupled to a second memory resource comprising instructions executable by the controller to: determine when a sleep state is initiated for the computing device, wherein the sleep state deactivates the processing resource, the memory resource, and the first user interface; extract data from the first memory resource upon determining the sleep state is initiated; store the extracted data in the second memory resource; determine a release time and instructions for the extracted data; and display images corresponding to the instructions for the extracted data on the second user interface during the sleep state” (claim 11).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 15 recite the limitation "the memory resource" in line 7 and lines 2-3, respectively.  There is insufficient antecedent basis for this limitation in the claims. Claim 11 defines “first memory resource” and “second memory resource” in lines 2 and 4, respectively.
Claims 12-14, being dependent on claim 11, are rejected based on the same ground of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panabaker et al., US Patent Appl. Pub. No. 2007/022258 in view of Kirbas et al., US Patent No. 6,449,498.
Regarding claim 1, Panabaker discloses a system (FIG(s) 1-4), comprising:
a processing resource (FIG. 1, processing unit 120); and
a memory resource storing readable instructions to cause the processing resource to (FIG. 1, system memory 130, paragraph 0016):
store data to the memory resource when a sleep state instruction is determined (inherently disclosed – paragraph 0005, lines 1-3, paragraph 0023, lines 1-3); and
release the data during the sleep state (paragraph 0005, lines 3-9, paragraph 0023, lines 3-8).
Regarding claim 8, Panabaker discloses a controller (FIG(s) 1-4, processing unit 120, paragraph 0029, lines 1-3), comprising instructions to:

determine when a sleep state is initiated for a computing device (inherently disclosed – paragraph 0005, lines 1-3, paragraph 0023, lines 1-3);
extract data from a number of applications prior to the sleep state activation (paragraphs 0005, 0023, and 0027);
store the extracted data to a cache memory resource (FIG(s) 1-4, RAM 132, paragraph 0016, line 3), coupled to the controller (paragraph 0005, lines 1-3, paragraph 0023, lines 1-3); and
execute the instructions for the extracted data during the sleep state (paragraph 0005, lines 3-9, paragraph 0023, lines 3-8, paragraph 0026, lines 7-11).
Regarding claims 1 and 8, Panabaker does not specifically state determining a release time for the data/extracted data and release/execute the data/extracted data at the release time for the data/extracted data.
Kirbas teaches a controller (FIG. 2, controller 22) for dynamically displaying calendar data during standby mode (column 1, lines 52-58, column 2, lines 40-46) stored in calendar memory (FIG. 2, 21, column 2, line 65 – column 3, line 7). Kirbas further teaches determining when to display the respective calendar data entries (column 1, lines 58-64, column 3, lines 8-17). Thus, providing meaningful calendar information for the user relevant to the current date during the standby mode (column 4, lines 5-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above described functionality as suggested by Kirbas with the system and controller disclosed by Panabaker in order to implement determining a release time for the data/extracted data and release/execute the data/extracted data at the release time for the data/extracted data. One of ordinary skill in the art would be motivated to do so in order to providing meaningful calendar information for the user relevant to the current date during the sleep state.
Regarding claim 2, Panabaker further discloses the system, wherein the processing resource is a secondary processing resource for the system and the memory resource is a secondary memory resource (paragraph 0005, lines 3-6, paragraph 0023, lines 3-5 paragraph 0024, paragraph 0026, lines 1-4).
Regarding claim 3, Panabaker further discloses the system as per claim 2, wherein a primary processing resource for the system and a primary memory resource for the system are deactivated during the sleep state (inherently disclosed for ACPI S4 and S5 states – paragraph 0022, lines 3-7, paragraph 0023, lines 1-5, paragraph 0026, lines 7-11).
Regarding claim 4, Kirbas further teaches the system, wherein the data includes a notification to be displayed at the release time (column 3, lines 8-17).
Regarding claim 5, Panabaker further discloses the system, wherein the sleep state deactivates a central processing unit (CPU), a network card, and a primary display of the system (paragraphs 0022-0023 – ACPI S4 and S5 imply such deactivation).
Regarding claim 6, Kirbas further teaches the system, wherein the release time for the data is extracted from the data (column 3, lines 8-43).
Regarding claim 7, Panabaker further discloses the system, wherein the released data during the sleep state is executed by a secondary processing resource and displayed on a secondary display (paragraphs 0022-0023 and 0026).
Regarding claim 9, Panabaker further discloses the controller, wherein the controller is one of a field programmable gate array (FPGA) and a multi-point control unit (MCU) (FIG. 4, paragraph 0029).
Regarding claim 10, Panabaker further discloses the controller, wherein the instructions for the extracted data are executed without real time updates during the sleep state (inherently disclosed for ACPI S4 and S5 states – paragraphs 0023 and 0026).
Allowable Subject Matter
Claims 11-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 11, the prior art fails to disclose or suggest the computing device including two separate memory resources having functionality and corresponding interconnections as claimed in claim 11, in combination with the remaining claim elements. In addition, one of ordinary skill in the art would not be motivated to modify the system of Panabaker and replace the single memory (132, FIG(s) 1-4) with two separate memory resources having functionality and corresponding interconnections as claimed in claim 11.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN STOYNOV whose telephone number is (571)272-4236. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFAN STOYNOV/Primary Examiner, Art Unit 2186